DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2 & 13, it is unclear as to what is being claimed due to the claim limitation “…a second external device…” is inferentially included, i.e. it is unclear if said limitation is being positively or functionally recited.
Claim 11 recites the limitation "Coulombs received.”  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-22 is/are rejected under pre-AIA  35 U.S.C. 102(B) as being anticipated by Von Arx et al. (US 2003/0114898).

Von Arx et al. discloses

2. An implantable medical device (e.g., element 100/205) comprising: a first communication circuit that exchanges communication signals with a first external device (e.g., element 200) via a first communication protocol to begin a communication session for a recharge session (e.g., via the disclosed RF receiver/transmitter 120/110AB of both devices), the first communication protocol being different than a second communication protocol being used between the first external device and a second external device where the second communication protocol is a radio frequency protocol and provides a data command about the recharge session to the first external device from the second external device (e.g., via the disclosed controller 102AB that enables data transfer and also provides a means of powering up/down the implantable and external devices); a recharge circuit that receives recharge energy being provided from the first external device in accordance with the data command during the recharge session; and a battery that receives the recharge energy from a coupling to the recharge circuit {e.g., [0027]-[0031], [0036]-[0040], [0051]-[0052], [0055]-[0060] & (Figs 1-2)}.

3. The implantable medical device of claim 2, wherein the first communication protocol comprises a near field telemetry protocol (e.g., [0051]-[0052]).

4.  The implantable medical device of claim 2, wherein the recharge circuit comprises a near field inductively coupled circuit (e.g., [0051]-[0052]).

5. The implantable medical device of claim 2, further comprising a second communication circuit {e.g., via the disclosed inductively coupled transceivers 140AB and coupled-antennas 150AB, [0036]-[0040])}.

6. The implantable medical device of claim 5, wherein the second communication circuit comprises an RF antenna (e.g., [0036]-[0040]).

7. The implantable medical device of claim 5, wherein the second communication circuit receives programming instructions sent by the second external device {e.g., via the disclosed master/slave relationship between the device, [0036]-[0040]).

8. The implantable medical device of claim 7, wherein the second communication circuit receives programming instructions from the second external device by receiving a signal providing the programming instructions directly from the second external device (e.g., [0057]-[0061]).

9. The implantable medical device of claim 7, wherein the second communication circuit receives the programming instructions while the recharge circuit is receiving the recharge energy (e.g., via the disclosed ‘wakeup’ time interval, [0033]-[0036]).

10. The implantable medical device of claim 5, wherein the second communication circuit exchanges recharge information about the recharge session with the second external device (e.g., via the disclosed master devices, [0033]-[0036]).

11. The implantable medical device of claim 10, wherein the recharge information comprises Coulombs received [e.g., via the disclosed delivery therapy circuit that can provide a signal based on the remaining battery capacity, 0054].

12. The implantable medical device of claim 10, wherein the recharge information comprises battery voltage [e.g., via the disclosed delivery therapy circuit that can provide a signal based on the remaining battery capacity, 0054].

13. An implantable medical device comprising: a first communication circuit that exchanges communication signals with a first external device via a first communication protocol to begin a communication session for a recharge session, the first communication protocol being different than a second communication protocol being used between the first external device and a second external device where the second communication protocol is a radio frequency protocol and provides a data command about the recharge session to the first external device from the second external device;
a second communication circuit that exchanges communication signals with the second external device;
a recharge circuit that receives recharge energy being provided from the first external device in accordance with the data command during the recharge session; and a battery that receives the recharge energy from a coupling to the recharge circuit {e.g., [0027]-[0031], [0036]-[0040], [0051]-[0052], [0055]-[0060] & (Figs 1-2)}.

14. The implantable medical device of claim 13, wherein the first communication protocol comprises a near field telemetry protocol (e.g., [0051]-[0052]).

15. The implantable medical device of claim 13, wherein the recharge circuit comprises a near field inductively coupled circuit (e.g., [0051]-[0052]).

16. The implantable medical device of claim 13, wherein the second communication circuit comprises an RF antenna (e.g., [0036]-[0040]). 

17. The implantable medical device of claim 13, wherein the second communication circuit receives programming instructions sent by the second external device {e.g., via the disclosed master/slave relationship between the device, [0036]-[0040]).

18. The implantable medical device of claim 17, wherein the second communication circuit receives programming instructions from the second external device by receiving a signal providing the programming instructions directly from the second external device {e.g., via the disclosed master/slave relationship between the device, [0036]-[0040]).

19. The implantable medical device of claim 17, wherein the second communication circuit receives the programming instructions while the recharge circuit is receiving the recharge energy (e.g., [0033]-[0036]).

20. The implantable medical device of claim 13, wherein the second communication circuit exchanges recharge information about the recharge session with the second external device [e.g., via the disclosed delivery therapy circuit that can provide a signal based on the remaining battery capacity, 0054].

21.  The implantable medical device of claim 20, wherein the recharge information comprises Coulombs received [e.g., 0054].

22. The implantable medical device of claim 20, wherein the recharge information comprises battery voltage [e.g., 0054].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792